ENTRY ORDER

                             SUPREME COURT DOCKET NO. 2014-076

                                         APRIL TERM, 2014

Jennifer Brooks (Bjurling)                            }    APPEALED FROM:
                                                      }
                                                      }
   v.                                                 }    Superior Court, Windsor Unit,
                                                      }    Family Division
William Brooks                                        }
                                                      }    DOCKET NO. 173-4-09 Wrdm

                                 In the above-entitled cause, the Clerk will enter:

        This appeal involves a final divorce order between the parties. This Court reinstated the original final
divorce order and remanded to the trial court for additional calculations in November 2013. Brooks v. Brooks,
Nos. 2011-334, 2012-404 & 2013-159 (Vt. Nov. 20, 2013). The trial court then issued the remanded order on
February 5, 2014. Appellant filed a notice of appeal with this Court on March 10. However, in between,
appellant filed for bankruptcy on February 27, 2014 and then filed a motion to stay his appeal pending the
bankruptcy proceeding. Appellee moves to dismiss the appeal as void ab initio, arguing that appellant was
prohibited from filing an appeal by the automatic stay of proceedings involving a division of property under
federal bankruptcy law.

         Appellee’s motion to dismiss this appeal as void ab initio is denied. However, insofar as appellant filed
his notice of appeal after filing for bankruptcy, the notice was not effective because the automatic bankruptcy stay
was in place under 11 U.S.C.A § 362(a), (b)(2)(A)(iv). See, e.g., Eastern Equip. & Servs. Corp. v. Factory Point
Nat’l Bank, 236 F.3d 117, 121 (2d Cir. 2001). Because the notice was not effective at the time it was filed, the
appeal is premature and is dismissed without prejudice to refiling if the bankruptcy court lifts the automatic stay
or once proceedings in bankruptcy are completed. Appellant is required to refile his appeal with this Court within
thirty days of either event.


                                                   BY THE COURT:



                                                   Paul L. Reiber, Chief Justice


                                                   John A. Dooley, Associate Justice


                                                   Marilyn S. Skoglund, Associate Justice


                                                   Beth Robinson, Associate Justice


                                                   Geoffrey W. Crawford, Associate Justice